Citation Nr: 0931451	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-11 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation from July 1, 
2006, for hypertension with cardiomegaly.

2.  Whether the reduction of a disability evaluation for 
hypertension with cardiomegaly, from 30 percent to non-
compensably disabling, effective July 1, 2006, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1991 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a Board hearing at the RO in September 2006.   

The issue of entitlement to a compensable evaluation for 
hypertension with cardiomegaly from July 1, 2006, was 
previously before the Board in January 2007 when it was 
denied.  At the same time, the Board also denied a rating in 
excess of 30 percent for hypertension with cardiomegaly prior 
to July 1, 2006.  

The Veteran appealed the Board's January 2007 decision to the 
United States Court of Appeals for Veterans Claims ("the 
Court").  In a Memorandum Decision dated in December 2008, 
the Court vacated that part of the Board's January 2007 
decision which denied entitlement to a compensable evaluation 
for hypertension with cardiomegaly from July 1, 2006.  The 
Court let stand the Board's denial of a rating in excess of 
30 percent for hypertension with cardiomegaly prior to July 
1, 2006.  The Court also found that the Veteran had submitted 
a timely notice of disagreement with the reduction of a 
disability evaluation for hypertension with cardiomegaly, 
from 30 percent to non-compensably disabling, effective July 
1, 2006.  The Court directed that the Veteran be issued a 
statement of the case on this claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In the December 2008 decision referenced above, the Court 
determined that the Veteran had submitted a timely notice of 
disagreement with the reduction of the disability evaluation 
for hypertension with cardiomegaly, from 30 percent to 
non-compensably disabling, effective July 1, 2006 and 
directed that a statement of the case be issued for this 
claim.  The Court also found that the issue of entitlement to 
a compensable evaluation from July 1, 2006, for hypertension 
with cardiomegaly was inextricably intertwined with the 
Veteran's challenge to the February 2006 rating reduction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue the Veteran a statement of the 
case for the issue of whether the 
reduction of a disability evaluation for 
hypertension with cardiomegaly, from 30 
percent to non-compensably disabling, 
effective July 1, 2006, was proper.  The 
Veteran and his representative must be 
advised of the time limit in which he may 
file a Substantive Appeal.  Then, only if 
the appeal is timely perfected, should the 
issue be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

2.  Thereafter, readjudicate the claim of 
entitlement to a compensable evaluation 
from July 1, 2006, for hypertension with 
cardiomegaly.  If any benefit for which an 
appeal has been perfected remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

